Item 1. Schedule of Investments: Putnam International Growth and Income Fund The fund's portfolio 9/30/05 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Aerospace and Defense (0.6%) European Aeronautic Defense and Space Co. (Netherlands) 128,937 Automotive (4.2%) Nissan Motor Co., Ltd. (Japan) 474,000 5,420,967 Peugeot SA (France) 70,773 4,820,402 Renault SA (France) 97,380 9,250,457 Toyota Motor Corp. (Japan) 252,200 11,572,891 Banking (24.5%) ABN AMRO Holdings NV (Netherlands) 423,551 10,176,073 Allied Irish Banks PLC (Ireland) 364,696 7,781,646 Banco Itau SA ADR (Brazil) (S) 44,600 5,292,236 Bank of Ireland PLC (Ireland) 344,537 5,461,713 Barclays PLC (United Kingdom) 1,599,546 16,212,674 BNP Paribas SA (France) 224,026 17,081,506 Credit Agricole SA (France) 393,734 11,581,371 Danske Bank A/S (Denmark) 290,400 8,915,460 Depfa Bank PLC (Ireland) 267,364 4,312,472 Foreningssparbanken AB (Sweden) 230,100 5,583,289 Hachijuni Bank, Ltd. (The) (Japan) 571,000 4,358,586 HBOS PLC (United Kingdom) 319,813 4,828,396 HSBC Holdings PLC (London Exchange) (United Kingdom) 1,340,639 21,746,246 Industrial Bank Of Korea (South Korea) 528,410 6,700,300 KBC Groupe SA (Belgium) 87,201 7,085,142 Mizuho Financial Group, Inc. (Japan) 821 5,230,868 Nordea AB (Sweden) 745,000 7,471,885 Royal Bank of Scotland Group PLC (United Kingdom) 615,748 17,525,174 Societe Generale (France) 67,608 7,738,562 Unibanco-Uniao de Bancos Brasileiros SA GDR (Brazil) 89,500 4,707,700 United Overseas Bank, Ltd. (Singapore) 434,000 3,623,091 Basic Materials (1.0%) Xstrata PLC (Switzerland) 298,097 Broadcasting (0.8%) Mediaset SpA (Italy) 520,900 Building Materials (0.6%) Adelaide Brighton, Ltd. (Australia) 2,586,594 Chemicals (3.5%) Asahi Chemical Industry Co., Ltd. (Japan) 1,259,000 6,888,281 BASF AG (Germany) 141,600 10,685,745 Braskem SA Class A (Preference) (Brazil) 506,200 5,239,774 Mitsui Chemicals, Inc. (Japan) 615,000 3,636,163 Communications Equipment (1.5%) Nokia OYJ (Finland) 440,500 7,402,457 Telefonaktiebolaget LM Ericsson AB Class B (Sweden) 997,942 3,654,803 Conglomerates (1.6%) Vivendi Universal SA (France) 371,544 Consumer Finance (0.4%) Acom Co., Ltd. (Japan) 43,240 Electric Utilities (3.2%) E.On AG (Germany) 178,246 16,459,467 Iberdrola SA (Spain) 260,342 7,296,833 Electrical Equipment (1.2%) Brother Industries, Ltd. (Japan) 488,000 4,280,551 Schneider Electric SA (France) 55,681 4,410,010 Electronics (4.8%) Koninklijke (Royal) Philips Electronics NV (Netherlands) 369,735 9,854,771 Omron Corp. (Japan) 269,300 6,570,901 Reunert, Ltd. (South Africa) 445,148 2,964,056 Samsung Electronics Co., Ltd. (South Korea) 13,040 7,365,533 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 2,404,548 3,866,719 Toshiba Corp. (Japan) 1,166,000 5,144,723 Energy (0.6%) TonenGeneral Sekiyu KK (Japan) 385,000 Engineering & Construction (2.4%) Bouygues SA (France) 87,777 4,091,873 Daito Trust Construction Co., Ltd. (Japan) 138,200 6,061,190 Skanska AB Class B (Sweden) 530,800 7,865,179 Financial (0.9%) Sanyo Shinpan Finance Co., Ltd. (Japan) 82,200 Food (0.9%) Toyo Suisan Kaisha, Ltd. (Japan) 393,000 Insurance (6.4%) AGF (Assurances Generales de France) (France) 47,993 4,605,303 Axa SA (France) 356,245 9,808,714 ING Groep NV (Netherlands) 429,215 12,821,635 Swiss Re (Switzerland) 137,385 9,060,226 Zurich Financial Services AG (Switzerland) (NON) 68,119 11,653,534 Investment Banking/Brokerage (3.3%) Credit Suisse Group (Switzerland) 391,426 17,401,435 Deutsche Bank AG (Germany) 80,100 7,526,895 Leisure (1.0%) Yamaha Motor Co., Ltd. (Japan) 365,600 Lodging/Tourism (0.7%) Hilton Group PLC (United Kingdom) 881,466 Manufacturing (1.9%) Hyundai Heavy Industries (South Korea) 64,180 4,784,215 NSK, Ltd. (Japan) 702,000 3,877,974 SKF AB Class B (Sweden) 426,400 5,573,279 Metals (1.8%) BHP Billiton PLC (United Kingdom) 276,975 4,487,860 JFE Holdings, Inc. (Japan) 210,800 6,864,208 Zinifex, Ltd. (Australia) 620,000 2,158,284 Miscellaneous (0.5%) iShares MSCI EAFE Index Fund 64,400 Natural Gas Utilities (0.6%) Tokyo Gas Co., Ltd. (Japan) 1,047,000 Oil & Gas (8.4%) BP PLC (United Kingdom) 973,762 11,600,954 ENI SpA (Italy) 233,200 6,949,351 Norsk Hydro ASA (Norway) 69,865 7,852,287 Petroleo Brasileiro SA ADR (Brazil) 105,500 7,542,195 Repsol YPF, SA (Spain) 265,992 8,644,814 Royal Dutch Shell PLC Class B (Netherlands) 361,791 12,530,654 Total SA (France) 15,357 4,204,271 Vostok Nafta Investment, Ltd. (Sweden) (NON) 90,600 3,617,059 Pharmaceuticals (5.1%) Astellas Pharma, Inc. (Japan) 119,600 4,506,636 Daiichi Sankyo Co., Ltd. (Japan) 313,300 6,428,014 Orion-Yhtymae OYJ Class B (Finland) 181,900 4,067,652 Roche Holding AG (Switzerland) 30,459 4,248,994 Santen Pharmaceutical Co., Ltd. (Japan) 204,100 5,295,217 Schering AG (Germany) 101,200 6,432,881 Tanabe Seiyaku Co., Ltd. (Japan) 360,000 3,643,840 Terumo Corp. (Japan) 121,500 3,913,475 Publishing (1.3%) Dai Nippon Printing Co., Ltd. (Japan) 598,000 Retail (2.6%) Adidas-Salomon AG (Germany) 32,800 5,733,753 Dixons Group PLC (United Kingdom) 1,659,438 4,417,747 GUS PLC (United Kingdom) 294,276 4,448,055 Onward Kashiyama Co., Ltd. (Japan) 282,000 4,479,351 Shipping (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 3,713,000 Technology Services (0.8%) Canon Sales Co., Inc. (Japan) 293,000 Telecommunications (5.2%) Deutsche Telekom AG (Germany) 363,100 6,627,036 Hellenic Telecommunication Organization (OTE) SA (Greece) 310,980 6,238,110 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 871 4,288,899 NTT DoCoMo, Inc. (Japan) 2,182 3,889,552 Tele2 AB Class B (Sweden) 298,950 3,056,313 Vodafone Group PLC (United Kingdom) 5,784,751 15,093,153 Telephone (3.0%) Koninklijke (Royal) KPN NV (Netherlands) 552,637 4,969,881 Koninklijke (Royal) KPN NV 144A (Netherlands) 290,570 2,613,105 TDC A/S (Denmark) 163,300 8,813,049 Tele Norte Leste Participacoes SA ADR (Brazil) (S) 344,995 5,702,767 Tobacco (1.5%) Japan Tobacco, Inc. (Japan) 730 Toys (0.9%) Sankyo Co., Ltd. (Japan) 121,400 Transportation Services (0.8%) TNT NV (Netherlands) 236,921 Total common stocks (cost $629,651,366) SHORT-TERM INVESTMENTS (1.6%)(a) Principal Value amount/shares Putnam Prime Money Market Fund (e) 1,671,165 $1,671,165 Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.09% and due dates ranging from October 3, 2005 to November 1, 2005 (d) $10,121,043 10,110,000 Total short-term investments (cost $11,781,165) TOTAL INVESTMENTS Total investments (cost $641,432,531) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/05 (aggregate face value $111,401,137) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $26,073,780 $25,684,646 10/19/05 $389,134 British Pound 30,317,390 31,275,250 12/21/05 (957,860) Canadian Dollar 52,093,775 49,539,764 10/19/05 2,554,011 Japanese Yen 4,807,960 4,901,477 11/16/05 (93,517) Total $1,891,768 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/05 (aggregate face value $116,683,276) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $62,113,534 $64,456,595 12/21/05 $2,343,061 Japanese Yen 20,921,995 21,430,434 11/16/05 508,439 Norwegian Krone 4,405,356 4,575,704 12/21/05 170,348 Swedish Krona 23,382,957 24,056,861 12/21/05 673,904 Swiss Franc 2,072,211 2,163,682 12/21/05 91,471 Total $3,787,223 NOTES (a) Percentages indicated are based on net assets of $748,756,045. (b) The aggregate identified cost on a tax basis is $643,306,823, resulting in gross unrealized appreciation and depreciation of $119,032,618 and $10,319,326, respectively, or net unrealized appreciation of $108,713,292. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at September 30, 2005. (R) Real Estate Investment Trust. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At September 30, 2005, the value of securities loaned amounted to $9,851,900. The fund received cash collateral of $10,110,000 which is pooled with collateral of other Putnam funds into 20 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $22,378 for the period ended September 30, 2005. During the period ended September 30, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $38,053,781 and $39,156,343, respectively. At September 30, 2005, liquid assets totaling $3,224,214 have been designated as collateral for open forward commitments and forward contracts. 144A after the name of a security represents those exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding stands for American Depository Receipts or Global Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at September 30, 2005: (as a percentage of Portfolio Value) Australia 0.9% Belgium 1.0 Brazil 3.8 Denmark 2.4 Finland 1.5 France 12.1 Germany 7.2 Greece 0.8 Ireland 2.4 Italy 1.8 Japan 23.3 Netherlands 8.6 Norway 1.1 Singapore 0.9 South Korea 2.5 Spain 2.1 Sweden 5.0 Switzerland 6.8 Taiwan 0.5 United Kingdom 14.2 United States 0.7 Other 0.4% Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NAME OF REGISTRANT By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: November 29, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 29, 2005 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 29, 2005 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/05 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Advertising and Marketing Services (0.8%) aQuantive, Inc. (NON) 163,700 Aerospace and Defense (1.2%) AAR Corp. (NON) 109,900 1,888,082 Applied Signal Technology, Inc. 31,200 595,296 Argon ST, Inc. (NON) 25,300 742,302 Hexcel Corp. (NON) 50,900 930,961 Innovative Solutions & Support, Inc. (NON) 35,200 546,656 Airlines (0.3%) Republic Airways Holdings, Inc. (NON) 98,100 Automotive (0.5%) Oshkosh Truck Corp. (NON) 46,400 Banking (4.5%) Bank of the Ozarks, Inc. 16,400 563,012 Boston Private Financial Holdings, Inc. 35,600 944,824 Brookline Bancorp, Inc. 57,600 911,232 Capital Crossing Bank (NON) 13,900 482,886 Capitol Bancorp, Ltd. 68,600 2,222,640 Center Financial Corp. 22,300 524,050 City Holding Co. 46,900 1,677,144 Columbia Banking Systems, Inc. 14,900 390,827 Financial Institutions, Inc. 58,100 1,069,621 First Community Bancorp 14,800 707,884 First Community Bancshares, Inc. 34,300 1,006,362 First Niagara Financial Group, Inc. 49,700 717,668 Old Second Bancorp, Inc. (NON) 30,100 898,184 Placer Sierra Bancshares (NON) 26,800 736,196 State National Bancshares, Inc. (NON) 46,100 1,198,600 Sterling Financial Corp. 12,250 246,838 Trico Bancshares 75,500 1,624,760 West Coast Bancorp 38,300 957,500 Western Alliance Bancorp. (NON) 20,900 587,290 Biotechnology (3.7%) Alexion Pharmaceuticals, Inc. (NON) 37,100 1,026,928 Amylin Pharmaceuticals, Inc. (NON) 52,904 1,840,530 Connetics Corp. (NON) 51,300 867,483 Enzo Biochem, Inc. (NON) 45,800 703,488 LifeCell Corp. (NON) 71,200 1,540,056 Medicines Co. (NON) 67,600 1,555,476 MGI Pharma, Inc. (NON) 58,000 1,351,980 Myogen, Inc. (NON) 56,780 1,334,330 Neurocrine Biosciences, Inc. (NON) 29,900 1,470,781 Onyx Pharmaceuticals, Inc. (NON) 48,700 1,216,526 Telik, Inc. (NON) 90,200 1,475,672 Building Materials (0.2%) Universal Forest Products, Inc. 15,000 Chemicals (0.7%) CARBO Ceramics, Inc. 14,400 950,256 Pioneer Cos., Inc. (NON) 31,300 753,078 UAP Holding Corp. 58,800 1,064,280 Coal (0.3%) James River Coal Co. (NON) 22,481 Commercial and Consumer Services (4.8%) Administaff, Inc. 82,400 3,274,576 CCC Information Services Group (NON) 37,000 966,810 Consolidated Graphics, Inc. (NON) 34,100 1,468,005 CRA International, Inc. (NON) 29,800 1,242,362 Escala Group, Inc. (NON) 29,600 492,840 Essex Corp. (NON) 51,100 1,107,337 Global Cash Access, Inc. (NON) 12,350 174,135 HealthExtras, Inc. (NON) 75,600 1,616,328 Heartland Payment Systems, Inc. (NON) 9,540 227,624 HUB Group, Inc. Class A (NON) 98,500 3,615,935 Navigant Consulting, Inc. (NON) 55,500 1,063,380 Sykes Enterprises, Inc. (NON) 92,000 1,094,800 Team, Inc. (NON) 22,400 504,000 Ventiv Health, Inc. (NON) 42,700 1,119,167 VistaPrint, Ltd. (Bermuda) (NON) 46,200 704,550 Communications Equipment (3.1%) Comtech Telecommunications Corp. (NON) 131,656 5,459,774 F5 Networks, Inc. (NON) 48,662 2,115,337 Harris Corp. 47,000 1,964,600 Ixia, Inc. (NON) 80,100 1,178,271 Tekelec (NON) 60,900 1,275,855 Computers (4.4%) Anixter International, Inc. (NON) 62,000 2,500,460 Capitiva Software Corp. (NON) 78,000 1,400,880 Emulex Corp. (NON) 169,700 3,429,637 Intergraph Corp. (NON) 97,400 4,354,754 j2 Global Communications, Inc. (NON) 30,600 1,236,852 Netgear, Inc. (NON) 78,900 1,898,334 Verint Systems, Inc. (NON) 21,700 888,398 Western Digital Corp. (NON) 116,362 1,504,561 Consumer Cyclicals (0.2%) Blue Nile, Inc. (NON) 21,400 Consumer Finance (2.1%) Asta Funding, Inc. 60,300 1,830,708 Metris Cos., Inc. (NON) 125,800 1,840,454 Portfolio Recovery Associates, Inc. (NON) 92,400 3,989,832 World Acceptance Corp. (NON) 17,900 454,839 Consumer Goods (1.1%) Chattem, Inc. (NON) 104,800 3,720,400 Tupperware Corp. 23,200 528,496 Consumer Services (2.6%) Alliance Data Systems Corp. (NON) 32,500 1,272,375 Korn/Ferry International (NON) 72,400 1,186,636 Labor Ready, Inc. (NON) 103,800 2,662,470 Valueclick, Inc. (NON) 303,800 5,191,942 WebMD Health Corp. Class A (NON) 1,240 30,565 Distribution (1.0%) LKQ Corp. (NON) 40,400 1,220,080 MWI Veterinary Supply, Inc. (NON)+F209 31,200 622,440 Smart & Final, Inc. (NON) 147,600 1,909,944 Electric Utilities (0.3%) Pike Electric Corp. (NON) 54,198 Electrical Equipment (1.8%) American Science & Engineering, Inc. (NON) 30,220 1,982,130 Rofin-Sinar Technologies, Inc. (NON) 30,500 1,158,695 WESCO International, Inc. (NON) 111,800 3,786,666 Electronics (3.7%) Agilysys, Inc. 127,300 2,143,732 Avnet, Inc. (NON) 90,200 2,205,390 Axsys Technologies, Inc. (NON) 35,880 703,607 Genesis Microchip, Inc. (NON) 37,100 814,345 Ikanos Communications, Inc. (NON) 56,330 692,296 Integrated Device Technology, Inc. (NON) 139,100 1,493,934 Komag, Inc. (NON) 24,300 776,628 Kulicke & Soffa Industries, Inc. (NON) 130,800 948,300 Micrel, Inc. (NON) 189,800 2,131,454 Standard Microsystems Corp. (NON) 37,200 1,112,652 Varian Semiconductor Equipment (NON) 35,100 1,487,187 Energy (3.7%) CAL Dive International, Inc. (NON) Core Laboratories NV (Netherlands) (NON) Global Industries, Ltd. (NON) Gulf Island Fabrication, Inc. Oceaneering International, Inc. (NON) Pride International, Inc. (NON) Veritas DGC, Inc. (NON) Energy (Oil Field) (1.0%) Headwaters, Inc. (NON) Holly Corp. Entertainment (0.4%) Lions Gate Entertainment Corp. (Canada) (NON) Environmental (0.6%) Clean Harbors, Inc. (NON) Financial (0.5%) Asset Acceptance Capital Corp. (NON) Forest Products and Packaging (0.9%) Silgan Holdings, Inc. Gaming & Lottery (1.1%) Ameristar Casinos, Inc. GTECH Holdings Corp. Health Care Services (5.3%) American Healthways, Inc. (NON) Bioenvision, Inc. (NON) Genesis HealthCare Corp. (NON) Healthcare Services Group, Inc. LifePoint Hospitals, Inc. (NON) Magellan Health Services, Inc. (NON) Matria Healthcare, Inc. (NON) Medcath Corp. (NON) National Medical Health Card Systems, Inc. (NON) Per-Se Technologies, Inc. (NON) Psychiatric Solutions, Inc. (NON) Sierra Health Services, Inc. (NON) Steris Corp. United Surgical Partners International, Inc. (NON) Homebuilding (1.6%) Meritage Homes Corp. NVR, Inc. (NON) William Lyon Homes, Inc. (NON) Household Furniture and Appliances (0.5%) Genlyte Group, Inc. (The) (NON) Select Comfort Corp. (NON) Insurance (1.1%) Safety Insurance Group, Inc. Zenith National Insurance Corp. Investment Banking/Brokerage (1.7%) Calamos Asset Management, Inc. Class A GFI Group, Inc. (NON) Greenhill & Co., Inc. National Financial Partners Corp. SWS Group, Inc. Machinery (1.1%) Applied Industrial Technologies, Inc. Bucyrus International, Inc. Class A Wabtec Corp. Manufacturing (1.1%) Astec Industries, Inc. (NON) IDEX Corp. Standex International Corp. Medical Technology (9.1%) Adeza Biomedical Corp. (NON) American Medical Systems Holdings, Inc. (NON) Atherogenics, Inc. (NON) Biosite, Inc. (NON) Dade Behring Holdings, Inc. DJ Orthopedics, Inc. (NON) Foxhollow Technologies, Inc. (NON) Immucor, Inc. (NON) LCA-Vision, Inc. (NON) Mentor Corp. (NON) Meridian Bioscience, Inc. OraSure Technologies, Inc. (NON) Palomar Medical Technologies, Inc. (NON)+F399 Respironics, Inc. (NON) Serologicals Corp. (NON) Somanetics Corp. (NON) Sybron Dental Specialties, Inc. (NON) Symmetry Medical, Inc. (NON) Techne Corp. (NON) Metals (0.6%) AK Steel Holding Corp. (NON) Century Aluminum Co. (NON) Steel Dynamics, Inc. Office Equipment & Supplies (0.3%) Middleby Corp. (The) (NON) Oil & Gas (4.5%) Bronco Drilling Co., Inc. (NON) Callon Petroleum Co. (NON) Frontier Oil Corp. Houston Exploration Co. (NON) KCS Energy, Inc. (NON) Newfield Exploration Co. (NON) Petroleum Development Corp. (NON) Remington Oil & Gas Corp. (NON) Southwestern Energy Co. (NON) Todco Class A (NON) Universal Compression Holdings, Inc. (NON) Pharmaceuticals (3.7%) American Pharmaceutical Partners, Inc. (NON) First Horizon Pharmaceutical Corp. (NON) Kos Pharmaceuticals, Inc. (NON) Penwest Pharmaceuticals Co. (NON) Salix Pharmaceuticals, Ltd. (NON) United Therapeutics Corp. (NON) USANA Health Sciences, Inc. (NON) Real Estate (1.6%) Brookfield Homes Corp. Global Signal, Inc. (R) LaSalle Hotel Properties (R) (NON) Restaurants (1.3%) Domino's Pizza, Inc. Red Robin Gourmet Burgers, Inc. (NON) Texas Roadhouse, Inc. Class A (NON) Retail (4.3%) Coldwater Creek, Inc. (NON) Genesco, Inc. (NON) Guess ?, Inc. (NON) Guitar Center, Inc. (NON) Hibbett Sporting Goods, Inc. (NON) Jos. A. Bank Clothiers, Inc. (NON) Nash Finch Co. (NON) Pantry, Inc. (The) (NON) Stein Mart, Inc. Schools (0.2%) Universal Technical Institute, Inc. (NON) Semiconductor (1.8%) Brooks Automation, Inc. (NON) Cognex Corp. Hittite Microwave Corp. (NON) Lam Research Corp. (NON) Photronics, Inc. (NON) Shipping (0.3%) Kirby Corp. (NON) Software (4.1%) ANSYS, Inc. (NON) Blackboard, Inc. (NON) Digital Insight Corp. (NON) Epicor Software Corp. (NON) EPIQ Systems, Inc. (NON) FileNET Corp. (NON) MicroStrategy, Inc. (NON) Parametric Technology Corp. (NON) Progress Software Corp. (NON) Secure Computing Corp. (NON) Staffing (0.9%) AMN Healthcare Services, Inc. (NON) Hudson Highland Group, Inc. (NON) Technology (0.8%) ON Semiconductor Corp. (NON) Technology Services (3.0%) DiamondCluster International, Inc. Class A (NON) Digital River, Inc. (NON) Global Payments, Inc. Jupitermedia Corp. (NON) MTS Systems Corp. (NON) SI International, Inc. (NON) Transaction Systems Architects, Inc. (NON) Telecommunications (2.0%) Commonwealth Telephone Enterprises, Inc. NII Holdings, Inc. (NON) Premiere Global Services, Inc. (NON) Symmetricom, Inc. (NON) Textiles (2.1%) Armor Holdings, Inc. (NON) K-Swiss, Inc. Class A (NON) Oxford Industries, Inc. Wolverine World Wide, Inc. Transportation (0.3%) Hornbeck Offshore Services, Inc. (NON) 34,510 Transportation Services (0.3%) Dynamex, Inc. (NON) 64,600 Trucks & Parts (0.5%) Commercial Vehicle Group, Inc. (NON) 84,800 Waste Management (0.3%) Waste Connections, Inc. (NON) 31,800 Total common stocks (cost $317,175,712) SHORT-TERM INVESTMENTS (0.6%)(a) (cost $2,372,180) Shares Value Putnam Prime Money Market Fund (e) 2,372,180 TOTAL INVESTMENTS Total investments (cost $319,547,892) (b) Putnam Small Cap Growth Fund WRITTEN OPTIONS OUTSTANDING at 9/30/05 (premiums received $39,235) (Unaudited) Contract Expiration date/ amount strike price Value CAL Dive International, Inc. (Call) $11,943 Oct 05/ $64.14 $15,406 Comtech Telecommunications Corp. (Call) 31,320 Oct 05/ $41.45 48,361 Meritage Homes Corp. (Call) 7,050 Oct 05/ $91.91 260 Todco Class A (Call) 5,747 Oct 05/ $38.01 22,816 Total $86,843 NOTES (a) Percentages indicated are based on net assets of $390,154,691. The aggregate identified cost on a tax basis is $320,485,348, resulting in gross unrealized (b) appreciation and depreciation of $82,336,244 and $10,561,490, respectively, or net unrealized appreciation of $71,774,754. (NON) Non-income-producing security. (R) Real Estate Investment Trust. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $74,815 for the period ended September 30, 2005. During the period ended September, 30, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $57,428,428 and $60,348,921, respectively. At September 30, 2005, liquid assets totaling $2,242,700 have been designated as collateral for open forward commitments and open written options. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
